SOFTWARE LICENSE AGREEMENT THIS LICENSE AGREEMENT (the "Agreement") is effective as of April 24, 2008 by and between JOHN BAUMBAUER (“Baumbauer”) and HOTEL MANAGEMENT SYSTEMS, INC., a Nevada corporation (the "Company"). The Licensor and the Licensee are sometimes referred to herein individually as a "Party" and collectively as the “Parties." WHEREAS, Baumbauer is the owner and author certain proprietary computer software known as the “Hotel Management Tool” together with associated trademark rights in the name the “Hotel Management Tool,” and the Company desires to obtain an exclusive license to such software in order to develop, distribute, and/or sublicense for sale and/or distribution the “Hotel Management Tool” software product, and Baumbauer is willing to grantsuch a license to the Company, upon the terms and conditions set forthherein. NOW THEREFORE, in consideration of the foregoing premises, the mutualcovenants set forth herein and for other good and valuable consideration, thereceipt and sufficiency of which are hereby acknowledged, Baumbauer and the Company hereby agree as follows: 1.DEFINITIONS.
